OdliN, Judge,
delivered the following opinion:
The evidence taken in this matter satisfies me that shortly after August 22, 1922, there was prepared by Agustin Blasini, trustee, a second report showing his disbursements and expenses between March 15, 1922, and August 22, 1922. This second report, however, could never be found in the records of the former referee in bankruptcy at Bonce, whose name is Arturo *355Ortiz Toro. I think it is quite possible that this report was actually placed in the office or in the hands of the said former referee and became mislaid or lost. At all events, on or about the first day of November, 1923, when one of the numerous hearings of this case took place before the undersigned judge, Mr. Blasini, the trustee, was asked by the court to state whether or not he had in his possession the sum of $811.32, appearing as a balance in his hands, as shown by a former report in this same case. The trustee answered that this amount had been expended by order of the former referee in bankruptcy, Mr. Arturo Ortiz Toro, but the trustee was unable at that time to furnish the items, whereupon this court directed the said Agustin Blasini to file a detailed report of the payments covering said sum of $811.32. This order was promptly obeyed by Mr. Blasini, and on or about November 6, 1923, a paper was filed by Mr. Blasini addressed to Antonio Torres Cordova, who at that time had succeeded Arturo Ortiz Toro as referee, but who has since unfortunately died. Soon thereafter certain of the creditors of the bankrupt filed a petition asking this court to review the orders of the former referee, Arturo Ortiz Toro, alleging that all these disbursements were improper and illegal, and this court was asked to direct the said Arturo Ortiz Toro and the said Agustin Blasini to refund said total sum of $811.32.
It was agreed by all parties in interest that the matter might -be heard by this court during the February, 1924, term at Ponce, which closed on March 15, 1924, and during that term much testimony was taken before the undersigned judge at Ponce bearing upon the question as to whether or not this sum of $811.32 should be refunded;
*356Before passing to tbe statement of tbe conclusion at wbicb this court has arrived in connection with this petition; it is pertinent to observe that tbe unencumbered property of tbe bankrupt yielded approximately $9,000 in cash, and at tbe time of this bearing not one dollar bad been received for tbe benefit of any creditor. Tbe entire sum bad gone in attorney’s fees, trustee’s fees, referee’s fees and administrative expenses of different kinds.
Coming now to tbe merits of tbe present controversy, it is conceded that all of these items wbicb go to make up said sum of $811.32 are in connection with tbe administration of certain parcels of real estate, tbe title to wbicb was in tbe bankrupt, but each of wbicb parcels was mortgaged so heavily that there could be nothing over and above the mortgage for tbe benefit of tbe ordinary creditor. In spite of this fact, wbicb must have been known or should have been known to the former referee, Arturo Ortiz Toro, and to tbe said trustee, Agustín Blasini, they persisted in expending this entire sum of $811.32 to caretakers, to appraisers, to newspaper publishers, to notaries, and others in connection with said mortgaged properties, except tbe sum of $81.01 retained by Blasini, and $81.01 retained by Arturo Ortiz Toro, as commission claimed by each of them on certain deeds transferring these mortgaged properties. All tbe rest of said $811.32 went to third persons, none of whom are parties to this present petition. It is quite probable that this court would be justified in directing tbe said Arturo Ortiz Toro and tbe said Agustín Blasini to account for said entire sum of $811.32 and to return tbe same into tbe registry of this court. But after careful consideration of tbe entire matter, and remembering tbe extremely loose and negligent manner in wbicb *357bankruptcy proceedings in tbe city of Poncé bave been conducted for the past five years, and keeping in mind that these payments were either actually advised or consented to by certain attorneys of the city of Ponce, it seems to me that it would perhaps he too harsh to require these gentlemen to refund money which is not now in their pockets, hut which has gone into the pockets of other persons. There can, however, be no question as to the superior equity of these creditors to require Mr. Blasini to account for the money which he himself received, according to his own statement, and also to require the former referee, Arturo Ortiz Toro, to account for the money which he received, the amount in each case being $81.01.
The order of this court, therefore, is that the said Agustín Blasini and the said Arturo Ortiz Toro pay into the registry of this court on or before the 12th day of April, 1924, each the sum of $81.01, and that they be relieved from all liability for the other items in said second report above referred to.
To this order and opinion the said Agustín Blasini and the said Arturo Ortiz Toro except. Counsel for petitioning creditors also excepts.
Done and Ordered in open court at San Juan, Porto Rico, this 26th day of March, 1924.